Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure does not mention “a cooking temperature within the superheated zone is close to 700 degrees Fahrenheit” as recited in claims 14 and 15.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term "near" in claims 1 and 6 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The arrangement and operation of the vertically oriented heating element is not definite.
Claim 1 recites the limitation " the at least one horizontally oriented heating element ".  There is insufficient antecedent basis for this limitation in the claim.
The term "close to" in claims 14 and 15 is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not definite what is meant by “a cooking temperature within the superheated zone is close to 700 degrees Fahrenheit” or what temperatures are considered to be close to 700 degrees F.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 11, 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the 
Claim 10 recites “the fan circulating air within the enclosure creates convection currents”.  However, claim 10 depends, via claim 9, from claim 6, which also recites a fan that circulates air within the enclosure.  It is noted that the recitation of “circulating air within the enclosure creates convection currents” is a function/intended use of the fan and does not further limit the fan in claim 6.
The recitations of “a cooking temperature within the superheated zone is close to 700 degrees Fahrenheit” in claims 14 and 15 do not further limit the respective claims from which claims 14 and 15 depend.  The broad and vague recitation of the temperature is close to 700 degrees does not limit the claimed structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050056633 A1 to Backus et al. (“Backus”).
Backus discloses:
Regarding claim 1, as best understood:
an enclosure (e.g., enclosure 20) having side walls, a back wall, a roof, a top, a bottom, and a door (e.g., Fig. 28 and para 75); 
a horizontally oriented heating element (e.g., heat coil 188) disposed in the top of the enclosure (e.g., Fig. 31 and para 188); 
a vertically oriented heating element (e.g., heat coil 30, heating coil/rods 110) disposed on the back wall within the enclosure and providing a superheated zone within the enclosure, the vertically oriented heating element being a physically separate heat source from the at least one horizontally oriented heating element, the superheated zone being near the vertically oriented heating element at the back wall (e.g., Fig. 1, 2, 8 and 28 and para 84, 85, 90, 256); and 
a fan (e.g., fan 258) operable to provide recirculating air in the enclosure, said fan configured to circulate air over both of the horizontally oriented and vertically oriented heat sources and to also recirculate hot air through the superheated region, wherein the fan provides an airflow through an oven cavity, the airflow continuously recirculated past the vertically oriented heating element (e.g., Fig. 7-8 and para 206); 

Regarding claim 2, as best understood: a generally tubular container (e.g., rotary cooking container 298) that exhibits a cross-sectional shape selected from the group consisting of: square, pentagonal, hexagonal, irregular, and circular (e.g., Fig. 13 and para 233-235);
Regarding claim 3, as best understood: said generally tubular container is a rotary cooking container and includes a plurality of agitation blades (e.g., agitation blades 304) axially placed on an inside portion of the generally tubular container such that food in the tubular container is agitated while the generally tubular container is rotating (e.g., Fig. 13 and para 233-235);
Regarding claim 4, as best understood: said food repeatedly moves into and out of the superheated zone through the effect of rotating the generally tubular container (e.g., Fig. 1, 2, 7-8, 11-13 and 28-31 and para 75, 84, 85, 90, 112, 188, 206, 236, 256, 297-303); RONCO-003US -3- 15/923,627
Regarding claim 5, as best understood: the at least one horizontally oriented heating element comprising two or more horizontally oriented heating elements (e.g., heat coils 188) within the enclosure near the roof (e.g., Fig. 31 and para 298);  
Regarding claim 6, as best understood:
an enclosure (e.g., enclosure 20) having side walls, a back wall, a roof, a top, a bottom, and a door (e.g., Fig. 28 and para 75); 
at least one horizontally oriented heating element (e.g., heat coil 188) disposed in the top of the enclosure (e.g., Fig. 31 and para 188); 
a vertically oriented heating element (e.g., heat coil 30, heating coil/rods 110) disposed on the back wall within the enclosure and providing a superheated zone within the enclosure near the vertically 
a fan (e.g., fan 258) operable to provide recirculating air in the enclosure, said fan configured to circulate air over both of the horizontally oriented and vertically oriented heat sources and to also recirculate hot air through the superheated region, wherein the fan provides an airflow through an oven cavity, the airflow continuously recirculated past the vertically oriented heating element (e.g., Fig. 7-8 and para 206); and 
a rotatable food support structure (e.g., spit rods 176 178) removably disposed within the enclosure and positioned a distance from the at least one horizontally oriented and the vertically oriented heating elements sources, said rotatable food structure being one selected from the group consisting of:
a horizontal rotatable food support structure (e.g., spit rods 176 178) having gear teeth (e.g., gear teeth 180) and a horizontal rotational axis such that food is rotated about that horizontal axis when the horizontal food support structure is rotated (e.g., Fig. 13 and para 112 and 236); and 
a vertical rotatable food support structure (e.g., spit rods 176 178) having gear teeth (e.g., gear teeth 180) and a vertical rotational axis such that food is rotated about that vertical axis when the vertical food support structure is rotated (e.g., Fig. 11 and para 112 and 236); and 
a drive gear (e.g., drive gear 208) positioned on a side wall of the enclosure, said drive gear configured to engage with the gear teeth of the rotatable food support structure when such structure is removably disposed therein (e.g., Fig. 14 and para 143); RONCO-003US -4- 15/923,627
Regarding claim 7, as best understood: the horizontal rotatable food support structure is one selected from the group consisting of: a horizontal spit assembly (e.g., spit rods 176 178) and a cooking basket (e.g., basket 270) (e.g., Fig. 11-13 and 16 and para 112, 220 and 236);
Regarding claim 8, as best understood: the vertical rotatable food support structure is one selected from the group consisting of: a turntable (e.g., plate 172) and a vertical spit assembly (e.g., spit rods 176 178) (e.g., Fig. 11-13 and 16 and para 112, 220 and 236);
Regarding claim 9, as best understood: the at least one horizontally oriented heating element comprises two or more horizontally oriented heating elements within the enclosure near the roof (e.g., Fig. 1, 2, 7-8, 11-13 and 28-31 and para 75, 84, 85, 90, 112, 188, 206, 236, 256, 297-303);
Regarding claim 10, as best understood: the fan circulating air within the enclosure creates convection currents (e.g., Fig. 1, 2, 7-8, 11-13 and 28-31 and para 75, 84, 85, 90, 112, 188, 206, 236, 256, 297-303);
Regarding claim 11, as best understood: the convection currents simultaneously establish the superheated zone within the enclosure that is hotter than other, non-superheated zone(s) within the enclosure (e.g., Fig. 1, 2, 7-8, 11-13 and 28-31 and para 75, 84, 85, 90, 112, 188, 206, 236, 256, 297-303);
Regarding claim 12, as best understood: the horizontal rotatable food support is further height adjustable (e.g., Fig. 1, 2, 7-8, 11-13 and 28-31 and para 75, 84, 85, 90, 112, 188, 206, 236, 256, 297-303);
Regarding claim 13, as best understood: the horizontal rotatable food support structure is the horizontal spit assembly, which comprises: first and second spit rods that extend between first and second opposed end plates; and an even-number of removable kebab rods extending between the first and second end plates, the kebab rods capable of holding food for cooking (e.g., Fig. 1, 2, 7-8, 11-13 and 28-31 and para 75, 84, 85, 90, 112, 188, 206, 236, 256, 297-303);
Regarding claim 14, as best understood: a cooking temperature within the superheated zone is close to 700 degrees Fahrenheit (e.g., Fig. 1, 2, 7-8, 11-13 and 28-31 and para 75, 84, 85, 90, 112, 188, 206, 236, 256, 297-303);
Regarding claim 15, as best understood: a cooking temperature within the superheated zone is close to 700 degrees Fahrenheit (e.g., Fig. 1, 2, 7-8, 11-13 and 28-31 and para 75, 84, 85, 90, 112, 188, 206, 236, 256, 297-303); RONCO-003US -5- 15/923,627
Regarding claim 16, as best understood: a generally tubular container capable of being supported in the enclosure so that the generally tubular container can rotate about a horizontal axis within the enclosure, such that food located in the generally tubular container will be moved into the superheated zone through an effect of rotation of the generally tubular container, and rotating the tubular container elevates the food to be within the superheated zone where the food almost touches heating rods of a heating element of the vertically oriented cooking heat source (e.g., Fig. 1, 2, 7-8, 11-13 and 28-31 and para 75, 84, 85, 90, 112, 188, 206, 236, 256, 297-303);
Regarding claim 17, as best understood: spit supports that enable a spit assembly to be suspended horizontally within the enclosure, the spit supports having respective forward rest positions that provide a place to set down a spit assembly having stub axles before the spit assembly is slid into a cooking position within the enclosure (e.g., Fig. 1, 2, 7-8, 11-13 and 28-31 and para 75, 84, 85, 90, 112, 188, 206, 236, 256, 297-303);
Regarding claim 18, as best understood: the spit support comprising an indented spit support track located within each interior panel of a right and a left side wall of the enclosure, the spit support track having at least two axle positions, the at least two axle positions comprising a rest axle position for loading and unloading food from the enclosure and a low heat axle position (e.g., Fig. 1, 2, 7-8, 11-13 and 28-31 and para 75, 84, 85, 90, 112, 188, 206, 236, 256, 297-303);
Regarding claim 19, as best understood: the split support track further comprising a high heat axle position (e.g., Fig. 1, 2, 7-8, 11-13 and 28-31 and para 75, 84, 85, 90, 112, 188, 206, 236, 256, 297-303); and
Regarding claim 20, as best understood:
rails (e.g., rails 36, 38) that provide support for the device to be placed on a countertop, the rails providing tracks (e.g., Fig. 25 and para 67); and 
a removable door (e.g., door 40) that is lowered and slid beneath the device into a cavity below the device, above the countertop, when the enclosure is opened, and which can be removed for cleaning (e.g., Fig. 25 and para 67).
To the extent that it may be argued that a single embodiment does not disclose all of the claimed subject matter, such as the Fig. 1 embodiment not showing a horizontally oriented heating element disposed in the top of the enclosure, it would have been obvious to one of ordinary skill in the art to modify the Fig. 1 embodiment by the Fig. 31 embodiment in order to provide detachable electronic and/or heating components to accommodate various cooking methods as well as to facilitate cleaning (e.g., Backus: para 298-303).
Response to Amendment
The amendment of 11/08/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks also note support for the amendments and then address the previous rejections under 35 U.S.C. 112 resolving the previous rejections under 35 U.S.C. 112. However, support for the amendments to claims 14-15 was not found in the specification, including para 101, and the present rejections under 35 U.S.C. 112 for the amendments are set forth above. The remarks then address the prior art rejections. Applicant’s .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 12, 2022